On consideration of the “Request for Writ of Habeas Corpus”, respondents’ “Answer and Response to Order to Show Cause”, and petitioner’s “Reply to Response to Order to Show Cause”, it appearing that the order directing petitioner’s initial and continued confinement upon a charge of premeditated murder of a fellow airman allegedly committed at Dyess Air Force Base, Texas, on or about August 29, 1971, was and is supported by probable cause as required by Article 9(d), Uniform Code of Military Justice, 10 USC § 809(d), and it further appearing that no action taken by respondents tends to impair or defeat the jurisdiction of this Court (see 28 USC § 1651 (a)), it is, by the Court, this 16th day of November 1971,
ORDERED:
That said Request be, and the same is hereby, dismissed.